REQUESTED BY: Senator Karen Kilgarin Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator Kilgarin:
This is in response to your letter of February 10, 1984, concerning LB 917. Specifically you ask whether a public power district is included within the legal definition of `agency' as that term is used in section 2 of LB 917 amending Neb.Rev.Stat. § 48-818.
The relevant portion of section 2 of LB 917 provides as follows:
   "No order entered by the commission pursuant to this section which affects terms or economic conditions of employees of the State of Nebraska or any agency of the State of Nebraska, including the University of Nebraska and the Nebraska state colleges, shall be effective unless and until the order has been approved by the Legislature."
A public power district is a public corporation and a political subdivision of the state. York County Rural PublicPower Dist. v. O'Connor, 172 Neb. 602, 111 N.W.2d 376
(1961). The term `agency' as it is commonly used in this state normally refers to a specialized branch of central state government which exercises functions concerning the entire State of Nebraska. Although there is no law specifically on point, an independent political subdivision, whether it be a county board or public power district, would not be included within this definition of a state agency.
This would particularly seem true in regard to the relevant provision of LB 917. The obvious legislative intent of this provision concerns those entities of state government whose funds are appropriated by the State Legislature. Clearly, this would not include a public power district.
Sincerely,
PAUL L. DOUGLAS Attorney General
John Boehm Assistant Attorney General